Citation Nr: 1325460	
Decision Date: 08/12/13    Archive Date: 08/16/13

DOCKET NO.  09-46 947	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a skin disorder to include chloracne and pre-cancerous lesions of the arms and the neck claimed as a result of herbicide exposure.  

2.  Entitlement to service connection for Type II diabetes mellitus claimed as a result of herbicide exposure.  

3.  Entitlement to service connection for peripheral neuropathy of the upper extremities.  

4.  Entitlement to service connection for peripheral neuropathy of the lower extremities.  

5.  Entitlement to service connection for hypertension.  

6.  Entitlement to service connection for a heart disorder to include a heart murmur, A-valve, and cardio-reversion.  

7.  Entitlement to service connection for an eye disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel


INTRODUCTION

The Veteran is the appellant in the instant appeal.  He had active service from October 1962 to May 1967.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision of the Waco, Texas, Regional Office (RO) which denied service connection for pre-cancerous lesions of the arms and the neck, Type II diabetes mellitus, peripheral neuropathy of the upper and the lower extremities, hypertension, a heart disorder to include a heart murmur, A-valve, and cardio-reversion, and an eye disorder.  In July 2011, the Veteran was afforded a hearing before the undersigned Acting Veterans Law Judge sitting at the RO.  A hearing transcript was prepared and associated with the record.  

In December 2011, the Board remanded the Veteran's appeal to the RO for additional action.  The Board has reviewed both the physical claims files and the "Virtual VA" file so as to insure a total review of the evidence.  

The Board has reframed the issues of service connection for a skin condition and a heart disorder as entitlement to service connection for a skin disorder to include chloracne and pre-cancerous lesions of the arms and the neck claimed as a result of herbicide exposure and a heart disorder to include a heart murmur, A-valve, and cardio-reversion in accordance with the United States Court of Appeals for Veterans Claims' (Court) decision in Clemons v. Shinseki, 23 Vet. App. 1 (2009) (finding that a claim for benefits for one psychiatric disability also encompassed benefits based on other psychiatric diagnoses and should be considered by the Board to be within the scope of the filed claim).  

This appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on his part.  

In an undated written statement, the Veteran advanced contentions which may be reasonably construed as informal claims of entitlement to service connection for a right knee disorder and a left knee disorder and an increased disability evaluation for his left ear hearing loss.  The issues have not been adjudicated by the RO. Therefore, the Board does not have jurisdiction over them.  The issues are referred to the RO for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, another remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  

In an undated written statement, the Veteran advanced that he was in receipt of Social Security Administration (SSA) disability benefits due to his heart disorder.  Documentation of the Veteran's SSA award of disability benefits, if any, and the evidence considered by the SSA in granting or denying the Veteran's claim is not of record.  The Court has clarified that VA's duty to assist the Veteran includes an obligation to obtain the records from the SSA.  Masors v. Derwinski, 2 Vet. App. 181, 187-188 (1992).  

Accordingly, the case is REMANDED for the following action:

1.  Contact the SSA and request that it provide documentation of the Veteran's award of disability benefits or the denial thereof and copies of all records developed in association with the Veteran's claim for incorporation into the record.  

2.  Then readjudicate the Veteran's appeal.  If any benefits sought on appeal remains denied, the Veteran and his accredited representative should be provided a SSOC.  An appropriate period of time should be allowed for response before the case is returned to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development 

	(CONTINUED ON NEXT PAGE)


or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).  



_________________________________________________
THOMAS D. JONES
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).  

